

115 HR 3027 IH: Securing Experienced Returning Veterans Employment Act of 2017
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3027IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Trott introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve recordkeeping and information sharing with States
			 regarding military training performed by members of the Armed Forces and
			 other skills developed through military service that translate to civilian
			 occupations to expedite the transition of veterans to post-military
			 employment.
	
 1.Short titleThis Act may be cited as the Securing Experienced Returning Veterans Employment Act of 2017 or the SERVE Act. 2.Improved employment assistance for members of the Armed Forces and veterans (a)Improved Employment Skills VerificationSection 1143(a) of title 10, United States Code, is amended—
 (1)by inserting (1) before The Secretary of Defense; and (2)by adding at the end the following new paragraph:
					
 (2)In order to improve the accuracy and completeness of a certification or verification of job skills and experience required by paragraph (1), the Secretary of Defense and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy shall—
 (A)establish a database to record all training performed by members of the armed forces that may have application to employment in the civilian sector; and
 (B)make unclassified information regarding such information available to States and other potential employers referred to in subsection (c) so that State and other entities may allow military training to satisfy licensing or certification requirements to engage in a civilian profession..
 (b)Improved accuracy of certificates of training and skillsSection 1143(a) of title 10, United States Code, is further amended by inserting after paragraph (2), as added by subsection (a), the following new paragraph:
				
 (3)The Secretary of Defense and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy shall ensure that a certification or verification of job skills and experience required by paragraph (1) is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or ver­i­fi­ca­tion..
 (c)Improved responsiveness to certification requestsSection 1143(c) of title 10, United States Code, is amended— (1)by inserting (1) before For the purpose; and
 (2)by adding at the end the following new paragraph:  (2)A State may use a certification or verification of job skills and experience provided to a member of the armed forces under subsection (a) and request the Department of Defense or the Coast Guard, as the case may be, to confirm the accuracy and authenticity of the certification or verification. A response confirming or denying the information shall be provided within five business days..
 (d)Improved portability of certificates of training and skillsSection 1143 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (e)PortabilityA certification or verification of job skills and experience provided to a member of the armed forces under subsection (a) and accepted by a State to satisfy licensing or certification requirements to engage in a civilian profession shall be valid in all States once used in the accepting States..
 (e)Improved notice to membersSection 1142(b)(4)(A) of title 10, United States Code, is amended by inserting before the semicolon the following: , including State-submitted and approved lists of military training and skills that satisfy occupational certifications and licenses.
			